EXHIBIT AGREEMENT 1. This Agreement (this “Agreement”) is hereby entered into as of December 31, 2009 between Jara Enterprises Inc. (“Jara”), Jane Love and Jennifer Convertibles, Inc. (“Jennifer”). Jara has ceased operations of the 20 Jennifer stores controlled and operated by it or its subsidiaries, including a licensed store operated by Jara, the owner of which has consented to have its store treated as if such store was owned by Jara for the purposes of this Agreement (the “Stores”) and Jennifer wishes to provide an orderly wind down of such operations to protect the brand and its customers. 2. The parties hereby agree that as of the January 1, 2010, Jennifer will, subject to Section 7, operate any or all of the Stores for the benefit of Jennifer and Jennifer will collect all customer payments from sales made at the Stores and after such date. Jennifer will offer to employ all Store location based employees currently employed by Jara, provided they sign an appropriate agreement to the effect that Jennifer is not responsible for any commissions, salary, health or other benefits or other compensation owed them prior to such date, and the parties hereby agree that Jennifer will not be, and is not, responsible for any such commissions, salary or compensation. Jennifer will be responsible for the costs of operating the Stores on and after January 1, 2010, except as provided in Section 7 with respect to Stores vacated by Jennifer. 3. Subject to receipt of a bill of sale or other appropriate evidence of conveyance of title, Jennifer will pay to Jara $635,000 for the current inventory in each of the Stores. Jennifer shall make such payments in accordance with the schedule set forth onAnnex Aattached hereto.
